                                            Case 2:19-cr-00259-JCC Document 21 Filed 10/15/20 Page 1 of 2
WA/WD PTS-Warrant
(01/19)                                             UNITED STATES DISTRICT COURT
                                                                                 for
                                                             Western District of Washington
Hernandez Ry an S. W arrant       -
                                        Petition for Warrant for Defendant Under Pretrial Services Supervision
Date of Report: 10/15/2020
Name of Defendant: Ryan S. Hernandez                           Case Number: 2:19CR259 JCC
Name of Judicial Officer: The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge
Original Offense: Count 1: Computer Fraud and Abuse
                   Count 2: Possession of Child Pornography
Date Supervision Commenced: 01/31/2020

Bond Conditions Imposed:
                              •   Travel is restricted to the Western District of Washington and the Central District of California, or as
                                  directed by Pretrial Services.
                              •   Release on third-party custody to: Ruben and Sheila Hernandez.
                              •   Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
                                  recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
                                  prescribed.
                              •   Do not peruse or possess sexually explicit material as defined in Title 18, USC, Section 2256(2)(8).
                              •   The defendant shall not use, possess or have access to a computer or computer components (functional
                                  or non-functional), including but not limited to hard drives, external storage devices, keyboards, and
                                  mouse, at the defendant’s residence, place of employment, private homes, libraries, schools, or other
                                  public locations, without prior approval of Pretrial Services. In addition, the defendant shall not use,
                                  possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
                                  internet through use of a cellular phone device. The defendant shall not access the internet, or private or
                                  public computer networks, or not have others do so on his/her behalf, without prior approval of Pretrial
                                  Services. The defendant hereby consents to U.S. Pretrial Services' use of electronic detection devices to
                                  evaluate the defendant's access to WiFi (wireless fidelity) connections.
                              •   The defendant shall not go to places, enter, nor loiter in or around areas where minors are known to
                                  congregate, such as school yards, parks, public swimming pools, or recreational centers, playgrounds,
                                  youth centers, or other similar places, without the prior approval of the probation officer.
                              •   The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a business,
                                  organization, and/or volunteer activity that causes him/her to regularly contact persons under the age of
                                  18.
                              •   You shall not have contact with any person under the age of 18 without the permission of the Pretrial
                                  Services Office. You may be required to be chaperoned by an adult, pre-approved by Pretrial Services,
                                  when in the presence of minors.
ADDED 3/9/2020:
                              •   The defendant may have supervised contact in the presence of a chaperone with his adopted brother,
                                  Lucas Hernandez, ad his sister’s child, Hazel Morales-Hernandez, both minors.
                              •   The defendant shall sing a release of information to allow the probation officer to obtain records from
                                  his treatment providers(s).
                 Case 2:19-cr-00259-JCC Document 21 Filed 10/15/20 Page 2 of 2

The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                       Page 2
Petition for Warrant for Defendant Under Pretrial Services Supervision                                  10/15/2020

                                        PETITIONING THE COURT
      To issue a warrant under seal

I allege the defendant has violated the following conditions of supervision:

Nature of Noncompliance

    1. Ryan Hernandez has violated the special condition requiring he not access the internet or have others do
       so on his behalf without prior approval of Pretrial Services by accessing the internet since on or before
       April 2020.

I incorporate by reference the information contained in the attached memorandum.

United States Probation Officer Recommendation:
     Issue a warrant

      Detention pending final adjudication due to:
       Risk of nonappearance
       Danger to community

I consulted with Assistant United States Attorney Steven Masada, and he concurs with my recommendation.

I swear under penalty of perjury that the                APPROVED:
foregoing is true and correct.                           Monique D. Neal
                                                         Chief United States Probation and Pretrial Services Officer
Executed on this 15th day of October, 2020.              BY:
A                                                        A
Jaymie Parkhurst                                         Michael R. Markham
Supervising United States Probation Officer              Assistant Deputy Chief United States Probation Officer



                      THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
 The Issuance of a Warrant under seal (conditions of supervision shall remain in effect pending final
  adjudication)
 The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjudication)
 Other




                                                           Brian A. Tsuchida, Chief United States Magistrate Judge

                                                                                    Date
